Citation Nr: 1642951	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-30 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety not otherwise specified (NOS), and bipolar disorder, mixed by history.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2012 VA examination report indicated that Veteran had received disability benefits from the Social Security Administration (SSA) related to a mental disorder.  The SSA records provide additional information that is relevant to the current claim. Therefore, the VA must obtain these records and associate them with the claims file. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

The May 2012 and December 2014 VA psychiatric examiners did not address the diagnoses of anxiety disorder NOS and bipolar disorder, mixed by history, that are in the Veteran's medical treatment records, including in a July 2011 VA psychiatric treatment note.  As the issue on appeal includes all potential acquired psychiatric diagnoses, an additional medical opinion is needed; an addendum opinion is needed as to whether the previously diagnosed anxiety disorder NOS and bipolar disorder, mixed by history, are current disabilities related to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration any decisions and underlying medical records with regard to the Veteran's application for disability benefits.  If the records are not available, that should be documented in the record.

2. Ask the VA examiner who conducted the December 2014 VA psychiatric examination (or a suitable substitute) for an addendum medical opinion.  The examiner must note that the folder has been reviewed.  Another examination is not required; unless recommended by the examiner.

The examiner should provide the following opinions:

a. Does the Veteran has current anxiety disorder NOS, or has he had such condition at any point since 2011?  If so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition began in service, or was otherwise the result of a disease or injury in service (including a stressor).  The examiner should specifically comment on the Veteran's reports of anxiety, trouble sleeping, and substance abuse during the 11 years immediately following service.

b. Does the Veteran have current bipolar disorder, mixed by history, or has he had such condition at any point since 2011?  If so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition began in service, or was otherwise the result of a disease or injury in service (including a stressor).  The VA examiner should specifically comment on the Veteran's reports of anxiety, trouble sleeping, and substance abuse during the 11 years immediately following service.

The examiner should opine whether the Veteran's reports, if accepted would be sufficient in conjunction with the other evidence of record; to link a current psychiatric disability to service.  If so, the examiner should state whether there are reasons to reject the Veteran's reports.  The absence of supporting treatment records is generally not a sufficient reason to reject his reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for all opinions. If the examiner cannot provide a requested opinion without resort to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided, if such evidence was obtained.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

